DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 35-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 35 Line 11 it is unclear as to what is meant by “…wherein the or each gripper element…” Is there a word missing after “the” or did the Applicant intend to claim “…the at least one gripper…” instead? This phrase “wherein the or each” is also found in Claim 38 Line 1, Claim 40 Line 1, Claim 42 Line 1, Claim 47 Line 1, Claim 48 Line 1, Claim 49 Line 1, and Claim 52 Line 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 60-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, US 5,884,656.
	Smith discloses a method of launching a series of pipeline pigs (14, 16, 18, 20) into a pipeline in succession, the method comprises the steps of holding a first pig (14) at a downstream end of the series at a launch position in readiness for launch (Figures 1 or 4) wherein the first pig is held by a frictional engagement that is overcome, on launch, by kicker fluid pressure (frictional engagement of latch 30 or 46, overcome by fluid pressure introduced at inlet 36 or inlet 52 and cavity 54; see Column 2 Line 66 to Column 3 Line 28, Column 3 Line 65 to Column 4 Line 21), and by selective application and release of radially inward gripping force (force of latches 30 or latches 46), holding a second pig of the series immediately upstream of the first pig when launching the first pig and then releasing the second pig to be advanced into the launch position after the first pig has been launched (Column 3 Lines 27-34 or Column 4 Lines 20-29). Regarding claim 61, there is a step of advancing a second pig, when released, by applying pusher force behind the second pig (see Column 3 Lines 27-34, Column 4 Lines 20-22; the force of weight from successive pigs and force of gravity comprise a “pusher . 
Allowable Subject Matter
3.	Claims 63-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 35-59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
5.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses teaches or suggests the invention of claims 35-59 or 63-66. 
	Littleton et al., 4,709,719 discloses a pig launcher comprising a tubular structure along which a series of pigs may be advanced in a downstream direction to be launched into a pipeline, the launcher comprising a launching station (station is where the pigs are located in Figure 2 at reference numbers 50 and 51) arranged to hold a first pig at a downstream end of the series in readiness for launch (first of pigs 52), a holding station upstream of the launching station in the tubular structure (within 1, Figure 2), and a pig stopper mechanism (45) that is operable selectively to hold a second pig at the holding station when launching the first pig and to release the second pig from the holding station to be advanced into the launching station after the first pig has been launched (Column 6 Lines 31-61), wherein the pig stopper 
Smith, US 5,884,656, described above, does not disclose that its at least one gripper element is moveable radially inwardly by a camming action applied to it by an associated longitudinally moveable cam formation. Smith also does not disclose applying the gripping force to the second pig from at least two mutually opposed directions, applying the gripping force at two or more locations spaced along the pig, or generating the gripping force by moving an actuator longitudinally with respect to the second pig.
McCanna, US 6,475,294 discloses a similar method of launching a series of pipeline pigs (22, 26; Figure 1) comprising holding a first pig at a downstream end of the series at a launch position in readiness for launch wherein the first pig is held by a friction engagement (by 44, Figure 1) that is overcome, on launch, by kicker fluid pressure (Column 4 Lines 35-45), and by selective application and release of a gripping force, holding a second pig of the series immediately upstream of the first pig when launch the first pig (Figure 1). McCanna does not disclose that the gripping force is radially inward.
Lankston, US 4,401,133 teaches discloses a pig launcher comprising a tubular structure along which a series of pigs (B) may be advanced in a downstream direction to be launched into a pipeline, the launcher comprising a launching station (Figure 1) arranged to hold a first pig at a downstream end of the series in readiness for launch (first of pigs B), a holding station 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg